Citation Nr: 0816233	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date for an award of service 
connection for diabetes mellitus, prior to March 21, 2004.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for diabetes mellitus, and assigned an 
effective date of March 21, 2005.  The veteran disagreed with 
the assigned effective date.  In a rating action dated in 
June 2006, the RO assigned March 21, 2004 as the proper 
effective date for service connection for diabetes mellitus.


FINDINGS OF FACT

1.  Private medical records establish that diabetes mellitus 
was diagnosed no later than April 2001.

2.  The veteran's claim for service connection for diabetes 
mellitus was received on March 21, 2005.


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for diabetes mellitus prior to March 21, 2004, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.114(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Where compensation is awarded pursuant to any act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  In no event shall such award be retroactive for more 
than one year from the date of application therefor, or the 
date of administrative determination of entitlement, 
whichever is earlier. 38 U.S.C.A. § 5110(g).

The implementing regulation provides:

Where pension, compensation, or dependency and 
indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to 
be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show 
that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue, and that such 
eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  The provisions of this paragraph are 
applicable to original and reopened claims, as well 
as claims for increase.

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law 
or VA issue, or at the request of a claimant 
received within one year from that date, benefits 
may be authorized from the effective date of the 
law or VA issue.

(2) If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 
3.114(a).

The underlying facts are not in dispute.  The veteran's claim 
for service connection for diabetes mellitus was received on 
March 21, 2005.  Accordingly, when the RO granted service 
connection for this disease in November 2005, that was the 
effective date it assigned.  The RO subsequently received 
medical evidence reflecting that diabetes had been present 
since 2001.  Thus, the RO then assigned March 21, 2004, as 
the proper effective date for the award of service connection 
for diabetes mellitus.  

The veteran argues that an earlier effective date is 
warranted.  He claims that he was never informed that 
diabetes mellitus was related to exposure to Agent Orange, 
and that he should have been so advised.  However, failure to 
provide such information cannot justify the award of an 
earlier effective date.  See Rodriguez v. West, 189 F.3d 1351 
(Fed.Cir.1999), reh'g denied (en banc), cert. denied, 529 
U.S. 1004, 120 S.Ct. 1270, 146 L.Ed.2d 219 (2000) ("nothing 
in those provisions indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefor"); see also 
Andrews v. Principi, 16 Vet. App. 309, 312 (2002).

Effective May 8, 2001, diabetes mellitus, type 2, was added 
to the list of diseases associated with exposure to Agent 
Orange.  In this case, the veteran's claim for service 
connection for diabetes mellitus was received in March 2005, 
more than one year after the effective date of the law 
authorizing benefits.  The regulation set forth above 
mandates that a retroactive payment may be made for only one 
year prior to the receipt of the claim.  Accordingly, the RO 
properly assigned March 21, 2004, as the effective date for 
the grant of service connection for diabetes mellitus.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  


ORDER

An effective date for an award of service connection for 
diabetes mellitus, prior to March 21, 2004, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


